UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6865



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JACOB A. BOLDEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-99-74, CA-02-103)


Submitted:   July 24, 2003                 Decided:   August 12, 2003


Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jacob A. Bolden, Appellant Pro Se. Thomas Richard Ascik, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jacob A. Bolden seeks to appeal the district court’s order

denying as untimely his motion filed under 28 U.S.C. § 2255 (2000).

We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than sixty days after

the entry of the district court’s final judgment or order, Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on the docket on July

15, 2002. The notice of appeal was filed on May 21, 2003.*   Because

Bolden failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we deny a certificate

of appealability and dismiss the appeal.    We dispense with oral

argument because the facts and legal contentions are adequately



     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                  2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3